COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 MIGUEL MENDOZA,                               §              No. 08-17-00230-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                41st District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §              (TC# 20140D02819)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 11, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 11, 2018.

       IT IS SO ORDERED this 29th day of June, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.